Title: From Benjamin Franklin to Margaret Stevenson, 3 November 1767
From: Franklin, Benjamin
To: Stevenson, Margaret


Dear Madam
Tuesday, Nov. 3 at Noon [1767]
I breakfasted abroad this Morning and Nanny tells me that Mr. West call’d while I was out, and left word that you did not intend to come home till Sunday next, and that you expected me then, to come and fetch you; that Mr. West also desired I would dine at his House that Day: I know not whether Nanny is right in all this, as she has but an indifferent Memory But it seems strange to me that you should think of staying so long. People [must] have great Confidence in their own Agreableness that can suppose themselves not to become tiresome Guests at the End of Three Days at farthest. I did not imagine you had been so conceited. My Advice to you is, to return with the Stage to-morrow. And if it is proposed that we dine there on Sunday, I shall wait on Mr. and Mrs. West with Pleasure on that day, taking you with me. But however I pray you not to understand that I so want you at home as not to do very well without you. Every thing goes on smoothly, and the House very quiet; and very clean too, without my saying a Word about it. I am willing to allow that the Arrangements you made before you went may have contributed something towards the good Order and Comfort in which we go on; but yet you are really mistaken in your Fancy that I should, by your Absence, become more sensible of your Usefulness to me, and the Necessity of having you always near me; for in Truth I find such a Satisfaction in being a little more my own Master, going any where and doing any thing just when and how I please without the Advice or Controul of any body’s Wisdom but my own small as it is, that I value my own Liberty above all the Advantage of others Services, and begin to think I should be still happier if Nanny and the Cat would follow their Mistress, and leave me to the Enjoyment of an empty House, in which I should never be disturb’d by Questions of Whether I intend to dine at home, and what I would have for Dinner; [or?] by a Mewing Request to be let in or let out. This Happiness however is perhaps too great to be conferr’d on any but Saints and holy Hermits. Sinners like me I might have said US, are condemn’d to live together and tease one another, so concluding you will be sentenc’d to come home tomorrow, I add no more but that I am as ever Your affectionate Friend and humble Servant
B Franklin
My best Compliments to Mr. and Mrs. West.